—Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered October 11, 1990, convicting defendant, after a jury trial, of robbery in the first degree and grand larceny in the fourth *219degree, and sentencing him to concurrent prison terms of 4 Vi to 9 years and lVi to 3 years, respectively, unanimously affirmed.
Defendant was identified by the complainant and his cousin as the one who robbed him of his jewelry at gunpoint. Additional testimony by the police officer which was claimed by the defendant to be improper bolstering is deemed harmless (People v Cruz, 179 AD2d 529, 530, revd on other grounds 81 NY2d 738) and, in any event, the issue has not been preserved as a matter of law for appeal (People v Russell, 71 NY2d 1016). Defendant’s remaining claims are also unpreserved, and were we to review them in the interest of justice, they would not warrant reversal, given the overwhelming evidence of guilt. Concur— Murphy, P. J., Sullivan, Rosenberger, Asch and Rubin, JJ.